Citation Nr: 0729420	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  05-20 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to a rating in excess of 30 percent for residual 
scars of the face with paresthesia.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from February 1958 to July 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision in 
which the RO assigned a 30 percent rating for residual scars 
of the face with paresthesia, effective January 12, 2004.  In 
October 2004, the veteran filed a notice of disagreement 
(NOD); a statement of the case (SOC) was issued by the RO in 
June 2005.  Later the same month, the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals).

For the reasons expressed below, the claim on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.
 

REMAND

The Board's review of the claims file reveals that additional 
development of the claim on appeal is warranted.  

In his substantive appeal, the veteran contends that the 30 
percent rating is too low due to the seriousness of his 
condition which continues to worsen.  Moreover, in a December 
2006 VA Form 646, the veteran's representative noted that the 
March 2004 VA examination showed bilateral involvement of the 
5th and 7th cranial nerves and maintained that, in the August 
2004 rating decision, the RO did not consider the bilateral 
involvement of both nerves.

The Board notes that the June 2005 SOC reflects the RO's 
determination that an evaluation of 30 percent is warranted 
for tics which are severely disabling.  In that SOC, the RO 
also noted the presence of multiple well-healed scars over 
the face and the fact that the veteran's face is asymmetric 
due to scars, including right facial drooping.  However, the 
VA examiner failed to provide sufficient clinical findings to 
permit discussion of a separate rating for the veteran's 
scars under the applicable rating criteria for scars, in 
particular for disfigurement of the head, face, or neck under 
Diagnostic Code 7800.  See 67 Fed. Reg. 49,596 (July 31, 
2002) (codified at 38 C.F.R. § 4.118 (2007).  See Esteban v. 
Brown, 6 Vet. App. 259 (1994) (holding that a veteran is 
entitled to separate ratings for each residual arising from a 
single disability only if none of the symptomatology for one 
condition is duplicative or overlapping with symptomatology 
of the other condition).  The clinical findings related to 
nerve damage were also sketchy.

Thus, in the light of the facts that the RO did not rate the 
veteran's residual scars, the veteran's claim of worsening 
disability and his representative's claim that all affected 
nerves were not considered, and to give him every 
consideration in connection with the claim on appeal, the 
Board finds that further findings relating to his scars of 
the face with paresthesia are needed to evaluate the current 
severity of the veteran's service-connected disability.  See 
38 U.S.C.A. § 5103A (West 2002 & Supp. 2006).  

the RO should arrange for dermatological (to include 
photographs) and neurological examinations of the veteran to 
obtain findings responsive to the rating criteria.  In 
particular, the skin examiner should discuss the eight 
characteristics of disfigurement and the neurologist should 
provide detailed descriptions of the nerves that are 
involved, including the exact sites(s) where permanent damage 
to the nerves occurred and whether there is complete or 
incomplete paralysis.  See 38 U.S.C.A. § 5103A.

The veteran is hereby notified that failure to report to any 
such scheduled examination, without good cause, shall result 
in a denial of the claim for a higher rating.  See 38 C.F.R. 
§ 3.655(b) (2007).  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
veteran fails to report to any scheduled examination, the RO 
should obtain and associate with the claims file (a) 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility.

Further, to ensure that all due process requirements are met, 
the RO should give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A 
§ 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2006) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  The RO should also invite 
the veteran to submit all evidence in his possession, and 
ensure that its notice to the appellant meets the 
requirements of Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006)-particularly as regards disability ratings and 
effective dates-as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A  (West 2002); 38 C.F.R. § 3.159 (2007).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim.  Any adjudication of the claim should 
include consideration of all evidence added to the record 
since the RO's last adjudication of the claim and all 
applicable skin and neurological rating criteria.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable VA to obtain any 
additional pertinent evidence that is not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, 
explain the type of evidence that VA must 
obtain and that is his ultimate 
responsibility to submit, and ensure that 
its letter meets the requirements of 
Dingess/Hartman, cited to above-as 
regards notice pertaining to disability 
rating and effective date-and all other 
applicable case law (as appropriate).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA dermatological and neurological 
examinations, by physicians, at an 
appropriate VA medical facility.  

The entire claims file must be made 
available to each physician designated to 
examine the veteran, and each examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished (with all 
results made available to the requesting 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.  Each 
examiner should set forth all examination 
findings, together with the complete 
rationale for the comments and opinions 
expressed, in a printed (typewritten) 
report.

The dermatological examiner should 
provide findings responsive to the 
criteria for rating scars, to include 
comment as visible or palpable tissue 
loss and either gross distortion or 
asymmetry; scar measurements; surface 
contour; adherence to underlying tissue; 
hypo- or hyper-pigmentation; abnormal 
skin texture; missing underlying soft 
tissue; induration, and inflexibility.  
The examiner should indicate whether the 
scars are superficial; stable or 
unstable; painful on examination; or 
limit the function of the affected part.  
The examiner should take into 
consideration unretouched color 
photographs of record.  

The neurological examiner should provide 
detailed descriptions of the nerves that 
are involved, including the exact 
sites(s) where permanent damage to the 
nerves occurred.  Considering all 
clinical findings, the examiner should 
provide an assessment as to whether 
impairment of each affected nerve is best 
characterized as resulting in mild, 
moderate, or severe incomplete paralysis; 
or complete paralysis, dependent upon 
relative degree of sensory manifestations 
or motor loss.

4.  If the veteran fails to report to any 
scheduled VA examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination(s) sent 
to the veteran by the pertinent VA 
medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this remand.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for an 
increased rating for residual scars of 
the face with paresthesia.  If the 
veteran fails, without good cause, to 
report to any scheduled examination(s), 
the RO should apply 3.655(b), as 
appropriate, in adjudicating the claim.  
Otherwise, the RO should adjudicate the 
claim in light of all pertinent evidence 
and legal authority, to include all 
applicable diagnostic codes under 
38 C.F.R. §§ 4.118 and 4.124a, and 
consideration as to whether a separate 
rating for scarring is warranted under 
the holding in Esteban, cited to above..

7.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this remand is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2006).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).



